Title: From George Washington to Brigadier General Edward Hand, 24 March 1779
From: Washington, George
To: Hand, Edward


Sir
Head Quarters Middle Brook 24 March 1779
I am favd with yours of the 20th with the inclosures to which it refers.
As soon as the weather will admit, I intend the German Battalion—Armands and Schotts Corps shall move over to Wyoming to take post there, and as Spencers Regiment will remain some time behind them, as a cover to the part of the Country in which you now are, and to wait for a detachment from the North River which is to be incorporated with it, I think they may as well move immediately up to Mahocomac, and erect a small Stockade including the Church you mention, (if Coles fort in its present situation is not sufficient) this may afterwards serve for the Militia to throw themselves into, and be a security to our Convoys should the Continental Forces be all drawn away. For this reason it will be unnecessary for any others than Spencers Regiment to move up, unless you shall think the post too much advanced for so small a body untill there can be some slight inclosed work thrown up—Or unless it will be as convenient for the other Corps to proceed from thence to Wyoming as from where they now are, which is the case by the Maps; if there is no natural impediment and a way opened.

Be pleased to let me know how far the place of your present Cantonment, and how far Rochester is from Mahocomac? and also how far it is from Middle Brook to Mahocomac—what kind of Road—and which is the best Route?
I wish to be informed of the distances from Chemung and Ononaquaga to Niagara? which is the easiest and best Route across, and which would lead most directly to the principal settlements of the Six Nations, especially the Senecas—By your account the Canedessaga Castle is about 60 Miles from Chemung. Be pleased to inquire how far it is from Canedessaga to Chenessie a capital Seneca Village and whether they both lye on the Route from Chemung to Niagara?
What time did the Women, who were brought down by the foraging party, say the Indians threatned to fall upon them.
When the party—sent to reconnoitre the Road from Mahocomac to Chemung returns be pleased to examine them very accurately, and give me their informations as speedily as possible. If the Country is favorable for a march it may prove a valuable discovery.
You will immediately send down a Quarter Master or some proper person to Head Quarters with a Return of the Arms and what articles are wanting in the Quarter Masters and Cloathiers departments. Let the Returns be exact and for no more than are really necessary, as you should not be encumbered with any thing superfluous. A number of Kegs for the transportation of Flour and other Stores are making.
If you will give an order to the officer who comes down for the Arms &ca or to any of the Regimental pay Masters who may be coming down for Money to receive the Sum advanced to Pulaski’s Corps, it shall be paid to them.
Both the persons apprehended by you come I think under the denomination of Spies. perhaps by holding this Idea up to them strongly, and threatning them with the consequences except they confess, something material may be got out of them by examining them apart, especially if they are going with a message from New York to Niagara. If they were only straglers upon their own Business they cannot possibly be acquainted with any thing material. Do you think they might be kept and used as Guides, if they were told that instant death would be the certain consequence of treachery. You must not trust them out of confinement.
Inclosed you have a Resolve of Congress of the 15th instant which includes Spencers, Armands and Schotts Corps, be pleased to communicate it to them, and direct them to make the Returns called for.
Should you accompany Mrs Hand to Lancaster, I must insist upon your punctual Return within the time you mention, as the season will be considerably advanced by that time. I shall be glad, indeed it is expedient that I should see you at Head Quarters in your way to Lancaster, as from thence it will be found necessary for you to proceed to Wyoming. The sooner you set out the better (after putting every thing in a proper train) as the Season will render it very inconvenient for an Officer who is to bear a principal share in the intended expedition to be absent—It is with surprize I observe in your Returns so many Men absent on Furlough from Spencers and the German Regiment. Let them be immediately recalled, and inform me how it happens that the present total of Armands Corps is only 73 and by the last Return 91 and no reason assigned for the difference.
The Money of the two emissions called out of circulation is exchanged and sent back by the Express. I am Sir Your most obt Servt
Go: Washington
